


EXHIBIT 10.1
CONSENT AND THIRD AMENDMENT
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this "Amendment") is entered into as of October 23, 2014, by and
among the Lenders party hereto, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as the agent for the Lenders (in such capacity,
"Agent"), Century Aluminum Company, a Delaware corporation ("Century"), Berkeley
Aluminum, Inc., a Delaware corporation ("Berkeley Aluminum"), Century Aluminum
of West Virginia, Inc., a Delaware corporation ("Century West Virginia"),
CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP, a Kentucky general partnership
("Century of Kentucky GP"), NSA general partnership, a Kentucky general
partnership ("NSA"), and CENTURY ALUMINUM SEBREE LLC, a Delaware limited
liability company ("Century Sebree"; and together with Century, Berkeley
Aluminum, Century West Virginia, Century of Kentucky GP and NSA, each a
"Borrower" and collectively the "Borrowers").
WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Amended and
Restated Loan and Security Agreement dated as of May 24, 2013 (as amended,
modified or supplemented from time to time, the "Loan Agreement");
WHEREAS, Borrowers have informed Agent and Lenders that Berkeley Aluminum
desires to purchase all of the issued and outstanding capital stock (the "Mt.
Holly Acquisition") of Alumax of South Carolina, Inc., a Delaware corporation
("Mt. Holly Target"), pursuant to a certain Stock Purchase Agreement dated on or
about the date hereof (the "Mt. Holly Purchase Agreement") by and among Berkeley
Aluminum and Alumax, Inc., a copy of which is attached hereto as Exhibit A;
WHEREAS, promptly (and in any event on the same Business Day) following
consummation of the Mt. Holly Acquisition, (i) Berkeley Aluminum will be merged
with and into Mt. Holly Target, with Mt. Holly Target being the survivor of such
merger, (ii) Mt. Holly Target, as the surviving entity of such merger, will by
operation of law assume the Obligations of Berkeley Aluminum under the Loan
Agreement and the other Loan Documents, (iii) Mt. Holly Target will change its
name to a name to be provided to Agent at least five (5) Business Days prior to
the effectiveness thereof, (iv) the Mt. Holly Owners Agreement will be
terminated and of no further force and effect, and (v) Mt. Holly Aluminum
Company, the South Carolina general operating partnership jointly formed by
Berkeley Aluminum and Mt. Holly Target under the Mt. Holly Owners Agreement,
will be dissolved and terminated (the transactions described in the foregoing
clauses (i) through (v) are, collectively, the "Mt. Holly Reorganization"; the
Mt. Holly Acquisition and the Mt. Holly Reorganization are, collectively, the
"Mt. Holly Transaction"; Berkeley Aluminum, after giving effect to the Mt. Holly
Transaction, is referred to herein as "Mt. Holly Successor Entity");
WHEREAS, after giving effect to the Mt. Holly Transaction, Mt. Holly Successor
Entity will be a wholly-owned Subsidiary of Century that individually operates
the aluminum reduction facility located at 3572 Highway 52, Goose Creek, South
Carolina; and
WHEREAS, Borrowers have requested that Agent and Lenders consent to the Mt.
Holly Transaction and amend the Loan Agreement in certain respects, and Agent
and Lenders have agreed to such consents and amendments, subject to the terms
and conditions contained herein.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:




--------------------------------------------------------------------------------




1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.
2.Consent. Subject to the satisfaction of the conditions set forth in Section 5
below and in reliance upon the representations and warranties of Borrowers set
forth in Section 6 below, Agent and Lenders hereby consent to the Mt. Holly
Transaction; provided, that, (i) the Mt. Holly Transaction shall be consummated
on or before December 31, 2014 (or such later date agreed to by Agent), (ii)
concurrently with the consummation of the Mt. Holly Transaction, Mt. Holly
Successor Entity (as successor by merger to Berkeley Aluminum) shall deliver to
Agent a reaffirmation agreement in form and substance reasonably satisfactory to
Agent pursuant to which Mt. Holly Successor Entity reaffirms all of its
Obligations under the Loan Agreement and other Loan Documents, (iii) after
giving effect to the consummation of the Mt. Holly Transaction and the use of
proceeds of any Loans made in connection therewith, (A) no Default or Event of
Default shall exist or be continuing and (B) Availability shall be at least
$15,000,000, and (iv) promptly following the consummation of the Mt. Holly
Transaction (and in any event with two (2) Business Days), Borrowers shall
deliver to Agent executed copies of (A) all material instruments, documents,
certificates or agreements entered into or delivered in connection with the Mt.
Holly Purchase Agreement (including, without limitation, that certain Aluminum
Supply Agreement and that certain Alumina Purchase Agreement), provided that any
material amendments, modifications or supplements to the agreements attached as
Exhibits to the Mt. Holly Purchase Agreement are reasonably satisfactory to
Agent, and (B) all instruments, documents, certificates or agreements evidencing
the Mt. Holly Reorganization. This consent is a limited consent and shall not be
deemed to constitute a waiver or consent with respect to any other current or
future departure from the requirements of any provision of the Loan Agreement or
any other Loan Documents.
3.Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 5 below and in reliance upon the representations and
warranties of Borrowers set forth in Section 6 below, the Loan Agreement is
hereby amended, with such amendments effective only upon, and concurrently with,
the consummation of the Mt. Holly Transaction in accordance with the terms
hereof (it being understood that if the Mt. Holly Acquisition is not
consummated, no such amendments shall become effective) as follows:
(a)Section 1.1.1 of the Loan Agreement is hereby amended and restated in its
entirety:
1.1.1    Revolving Credit Loans. Immediately prior to giving effect to this
Agreement, as of the Amended and Restated Effective Date, the outstanding
principal balance of Revolving Credit Loans made under the Original Loan
Agreement was $0 (the "Outstanding Original Revolving Loan Balance"). On the
Amended and Restated Effective Date and upon the effectiveness of this
Agreement, the Outstanding Original Revolving Loan Balance shall constitute
Revolving Credit Loans hereunder owing to the Lenders for all purposes of this
Agreement and the other Loan Documents. Subject to the terms and conditions of,
and in reliance upon the representations and warranties made in, this Agreement
and the other Loan Documents, each Lender agrees, severally and not jointly, for
so long as no Default or Event of Default exists, to make Revolving Credit Loans
to Borrowers from time to time during the period from the Closing Date to but
not including the last day of the Term, as requested by Borrower Representative
in the manner set forth in subsection 3.1.1 hereof, up to a maximum principal
amount at any time outstanding equal to the lesser of (i) such Lender's
Revolving Loan Commitment minus the product of such Lender's Revolving Loan
Percentage and the LC Exposure, and (ii) the product of such Lender's Revolving
Loan Percentage and an amount equal to (A) the Borrowing Base at such time minus
(B) the LC Exposure (other than the Cash Collateralized LC Exposure) at such
time minus (C) Reserves, if any. Agent shall have the right to establish
reserves in such amounts, and with respect to such matters, as Agent may deem
necessary from time to time in its Reasonable Credit Judgment based on facts or




--------------------------------------------------------------------------------




circumstances not existing on the Amended and Restated Effective Date or
existing on the Amended and Restated Effective Date but not known to Agent on
the Amended and Restated Effective Date (such reserves, "Reserves"), including
(it being understood that the following list may justify reserves but does not
necessarily require them), with respect to (i) price adjustments, lower of cost
or market adjustments based on LME Prices, damages, unearned discounts, returned
products or other matters for which credit memoranda are issued in the ordinary
course of any Borrower's business; (ii) sums properly chargeable against
Borrowers' Loan Account as Revolving Credit Loans under any section of this
Agreement; (iii) amounts owing by any Borrower to any Person (other than a
Lender pursuant to the Loan Documents) to the extent secured by a Lien on any of
the Collateral; (iv) amounts owing by any Borrower in connection with Product
Obligations (not to exceed the Aggregate Bank Product Reserve); (v) dividends
declared by a Borrower or Guarantor but not yet paid (but only to the extent the
amount of such dividends exceeds the amount of Borrowers' immediately available
funds held in Dominion Accounts); and (vi) the Dilution Reserve. Notwithstanding
anything herein to the contrary, reserves will not duplicate (i) eligibility
criteria contained in the definitions of "Eligible Accounts" and "Eligible
Inventory", and vice versa and (ii) reserves or criteria deducted in computing
book value or the net amount of Eligible Accounts or Eligible Inventory. Any
changes in Availability after the Closing Date by way of establishing new
reserve categories, increasing the amount or calculation methodology of any
existing reserve or changing the concentration percentages set forth in clause
(xv) of the definition of Eligible Accounts will require five Business Days'
prior written notice to Borrower Representative if, and only if, such change
would reasonably be expected to cause the Applicable Trigger, as of the date of
such change, to fall below the Covenant Trigger Amount and Agent shall consult
with Borrower Representative prior to making any such change (but Borrower
Representative's consent shall not be required). The Revolving Credit Loans
shall be repayable as set forth in Section 3.
(b)The second sentence of Section 2.6 of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:
Notwithstanding the foregoing, so long as no Default or Event of Default has
occurred and is continuing, Borrowers' obligation to pay for (a) audits in any
12-month period shall be limited as follows (it being understood that Agent
shall not be prohibited from conducting additional audits at its own expense):
(i) so long as Availability remains greater than or equal to an amount equal to
$37,500,000 (such amount to be increased by an amount equal to 25% of any
Uncommitted Facility Increase upon the effectiveness thereof) during such
12-month period, one audit, and (ii) otherwise, two audits; and (b) appraisals
in any 12-month period shall be limited as follows (it being understood that
Agent shall not be prohibited from conducting additional appraisals at its own
expense): (i) so long as Availability remains greater than or equal to an amount
equal to $37,500,000 (such amount to be increased by an amount equal to 25% of
any Uncommitted Facility Increase upon the effectiveness thereof) during such
12-month period, one appraisal, and (ii) otherwise, two appraisals.
(c)Section 6.2.3 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
6.2.3    Maintenance of Dominion Account. Borrowers shall establish Deposit
Accounts with Wells Fargo, subject to Blocked Account Agreements (each such
Deposit Account subject to a Blocked Account Agreement, a "Dominion Account").
Each Blocked Account Agreement shall provide that Wells Fargo shall comply with
instructions originated




--------------------------------------------------------------------------------




by Agent directing disposition of the funds in the applicable Dominion Account
or Accounts without further consent by the applicable Borrower, and that,
following receipt by it of a notice of exclusive control (a "Notice of Exclusive
Control") from Agent, (a) such bank shall not permit any funds or other assets
to be transferred or withdrawn by any Borrower from such Dominion Account or
Accounts, (b) such bank shall only comply with the instructions of Agent and no
longer comply with instructions of any Borrower in respect of such Dominion
Account or Accounts, and (c) such bank shall transfer all payments or other
remittances received in the Dominion Account or Accounts to Agent's account for
application on account of the Obligations as provided in subsection 3.2.1 and
Section 3.4. Agent agrees that (x) it shall not deliver a Notice of Exclusive
Control unless a Default or Event of Default has occurred and is continuing at
the time or the Applicable Trigger is less than the Covenant Trigger Amount at
any time, and (y) it shall provide Borrower Representative with prompt notice of
its delivery of a Notice of Exclusive Control, which notice shall include a
statement specifying with particularity that a Default or Event of Default has
occurred and is continuing and the nature of the Default or Event of Default or
that the Applicable Trigger has been less than the Covenant Trigger Amount;
provided that the failure of Agent to deliver such notice to Borrowers shall not
in any manner affect the validity and enforceability of any Notice of Exclusive
Control; and provided, further that Agent's exclusive control shall be rescinded
at such time no Default or Event of Default shall have occurred and be
continuing and the Applicable Trigger equals or exceeds the Covenant Trigger
Amount for 60 consecutive days. Agent shall have no obligation to deliver a
Notice of Exclusive Control. Agent assumes no responsibility for such blocked
account arrangements, including any claim of accord and satisfaction or release
with respect to deposits accepted by any bank thereunder.
(d)Section 8.1.4 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
8.1.4    Borrowing Base Certificates. On or before the 15th day of each fiscal
month of Borrowers (or, at any time the Applicable Trigger falls below the
Reporting Trigger Amount, weekly (no later than the third Business Day of each
week) until the Applicable Trigger exceeds the Reporting Trigger Amount for 60
consecutive days), Borrower Representative shall deliver to Agent a Borrowing
Base Certificate as of the last day of the immediately preceding fiscal month
(or week, as applicable). Each Borrowing Base Certificate shall contain a
schedule providing details for any FIFO reserve or LCM (lower of cost or market)
adjustments. Within 45 days after the end of each fiscal quarter of Century,
Borrowers shall provide a reconciliation of the FIFO reserves and LCM
adjustments reflected in the Borrowing Base Certificate as of the end of such
fiscal quarter to the FIFO reserves and LCM adjustments reflected on Century's
consolidated balance sheet as of the last day of such fiscal quarter, together
with such other information as Agent shall reasonably request to substantiate
the FIFO reserves and LCM adjustments reflected in the Borrowing Bases delivered
during such fiscal quarter. If Borrowers deem it advisable, Borrowers may
execute and deliver to Agent Borrowing Base Certificates more frequently than as
required pursuant to this subsection 8.1.4. Borrowers shall also deliver to
Agent the reports set forth on Schedule 8.1.4 at the times specified therein.
(e)Clause (v) of Section 8.2.4 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
(v)    [intentionally omitted];




--------------------------------------------------------------------------------




(f)Section 9.2.3 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
9.2.3.    Restrictions on Loans and Letters of Credit After Notice of Intent to
Implement Reserves.  Notwithstanding anything contained in this Agreement to the
contrary, in the event Agent has provided written notice of its intention to
implement or increase a Reserve or change any concentration percentages set
forth in clause (xv) of the definition of Eligible Accounts pursuant to Section
1.1.1 but the 5 Business Day notice period referred to in Section 1.1.1 has not
expired, no Lender shall have any obligation to make any Loan during such 5
Business Day period and Issuing Lender shall have no obligation to issue, or
cause Underlying Issuer to issue, any Letter of Credit during such 5 Business
Day period, if the Applicable Trigger (calculated as if such proposed Reserve
had been implemented as of the date of the requested Loan or Letter of Credit)
is less than the Covenant Trigger Amount.
(g)Appendix A of the Loan Agreement is hereby amended to insert the following
new defined terms in their appropriate alphabetical order:
Applicable Trigger - Liquidity; provided, that, solely during the period
commencing on the Mt. Holly Transaction Effective Date and ending on the date
that is one-hundred twenty (120) days thereafter, Applicable Trigger shall mean
Availability.
Mt. Holly Transaction Effective Date - the date that the "Mt. Holly Transaction"
(as defined in that certain Consent and Third Amendment to Amended and Restated
Loan and Security Agreement dated as of October 23, 2014 by and among Borrowers,
Lenders and Agent) is consummated.
(h)The defined terms "Covenant Testing Period", "Covenant Trigger Amount",
"Covenant Trigger Date", "Reporting Trigger Amount" and "Unused Letter of Credit
Subfacility" set forth in Appendix A of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
Covenant Testing Period - a period (a) commencing on the last day of the fiscal
month of Borrowers most recently ended on or prior to a Covenant Trigger Date
and for which Agent has received financial statements required to be delivered
pursuant to Section 8.1.3(c) and (b) ending on the first day after such Covenant
Trigger Date that the Applicable Trigger equals or exceeds the Covenant Trigger
Amount for 60 consecutive days.
Covenant Trigger Amount - at any date of determination, an amount equal to
$34,500,000 (such amount to be increased by an amount equal to 23% of any
Uncommitted Facility Increase upon the effectiveness thereof); provided, that,
solely during the period commencing on the Mt. Holly Transaction Effective Date
and ending on the date that is one-hundred twenty (120) days thereafter,
Covenant Trigger Amount shall mean an amount equal to $15,000,000.
Covenant Trigger Date - any day on which Borrowers fail to maintain the
Applicable Trigger in an amount greater than or equal to the Covenant Trigger
Amount.
Reporting Trigger Amount - at any date of determination, an amount equal to
$34,500,000 (such amount to be increased by an amount equal to 23% of any
Uncommitted Facility Increase upon the effectiveness thereof); provided, that,
solely during the period




--------------------------------------------------------------------------------




commencing on the Mt. Holly Transaction Effective Date and ending on the date
that is one-hundred twenty (120) thereafter, Reporting Trigger Amount shall mean
an amount equal to $15,000,000.
Unused Letter of Credit Subfacility - at any time, an amount equal to
$100,000,000 minus the LC Exposure at such time.
4.Ratification; Other Agreements. This Amendment, subject to satisfaction of the
conditions provided below, shall constitute an amendment to the Loan Agreement
and all of the Loan Documents as appropriate to express the agreements contained
herein. In all other respects, the Loan Agreement and the Loan Documents shall
remain unchanged and in full force and effect in accordance with their original
terms.
5.Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof and upon the satisfaction of the following conditions precedent:
(a)Agent shall have received a copy of this Amendment executed by each Borrower,
Agent, Issuing Lender and Majority Lenders, together with the consent and
reaffirmation attached hereto executed by each Guarantor;
(b)Agent shall have received an executed copy of the Mt. Holly Purchase
Agreement in form and substance reasonably satisfactory to Agent; and
(c)no Default or Event of Default shall exist on the date hereof or as of the
date of the effectiveness of this Amendment.
6.Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, each Borrower hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment:
(a)the representations and warranties set forth in each of the Loan Documents
are true and correct in all material respects on and as of the Closing Date and
on and as of the date hereof with the same effect as though made on and as of
the date hereof (except to the extent such representations and warranties by
their terms expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct, in all material
respects, as of such earlier date);
(b)no Default or Event of Default exists; and
(c)the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate or other relevant action on the part of
such Borrower.
7.Miscellaneous.
(a)Expenses. Borrowers agree to pay on demand all reasonable and documented
out-of-pocket costs and expenses of Agent (including legal fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided in this Section
6(a) shall survive any termination of this Amendment and the Loan Agreement as
amended hereby.




--------------------------------------------------------------------------------




(b)Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of New York.
(c)Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
[Signature Pages Follow]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


BORROWERS:
 
 
 
CENTURY ALUMINUM COMPANY
 
 
 
By:
     /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Executive Vice President and Chief Financial Officer





BERKELY ALUMINUM, INC.


 
 
 
By:
     /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President





CENTURY ALUMINUM OF WEST VIRGINIA, INC.


 
 
 
By:
     /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President





CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP


 
 
 
By.
METALSCO LLC, its Managing Partner
 
 
 
By:
     /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President, Metalsco LLC







--------------------------------------------------------------------------------






NSA GENERAL PARTNERSHIP
 
 
 
By.
CENTURY KENTUCKY, INC., its Managing Partner
 
 
 
By:
     /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President, Century Kentucky, Inc.





CENTURY ALUMINUM SEBREE LLC


 
 
 
By:
     /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President











--------------------------------------------------------------------------------








AGENT AND LENDERS:
 
 
 
WELLS FARGO CAPITAL FINANCE, LLC, as Agent, as Issuing Lender and as a Lender
 
 
 
By:
    /s/ Peter Aziz
 
Name:
Peter Aziz
 
Title:
Vice President







--------------------------------------------------------------------------------








CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
 
By:
   /s/ Alain Daoust
 
Name:
Alain Daoust
 
Title:
Authorized signatory
 
 
 
By:
   /s/ Sam Miller
 
Name:
Sam Miller
 
Title:
Authorized signatory









--------------------------------------------------------------------------------






BNP PARIBAS, as a Lender
 
 
 
By:
   /s/ Grégoire LeForestier
 
Name:
Grégoire LeForestier
 
Title:
Director of Metals & Mining
 
 
 
By:
   /s/ Fablenne Moimaux
 
Name:
Fablenne Moimaux
 
Title:
Metals & Mining EMEA









--------------------------------------------------------------------------------








MORGAN STANLEY SENIOR FUNDING, INC., as a Lender
 
 
 
By:
   /s/ Dmitriy Barskiy
 
Name:
Dmitriy Barskiy
 
Title:
Vice President















--------------------------------------------------------------------------------








CONSENT AND REAFFIRMATION


Each of the undersigned (collectively, the "Guarantors") hereby (i) acknowledges
receipt of a copy of the foregoing Consent and Third Amendment to Amended and
Restated Credit Agreement (the "Amendment"; terms defined therein and used, but
not otherwise defined, herein shall have the meanings assigned to them therein);
(ii) consents to each Borrower's execution and delivery thereof; (iii)
acknowledges and agrees to the terms of the Amendment as if it were a signatory
thereto; and (iv) except as specifically provided therein, affirms that nothing
contained therein shall modify in any respect whatsoever its respective guaranty
of the obligations of each Borrower to Agent and Lenders pursuant to the terms
of the Guaranty Agreements executed in favor of Agent and Lenders, and reaffirms
that each Guaranty Agreement is and shall continue to remain in full force and
effect. Although Guarantors have been informed of the matters set forth herein
and have acknowledged and agreed to same, each Guarantor understands that Agent
and Lenders have no obligation to inform Guarantors of such matters in the
future or to seek any Guarantor’s acknowledgment or agreement to future
amendments or waivers, and nothing herein shall create such a duty.
[signature page follows]












METALSCO, LLC, a Georgia limited liability company
 
 
 
By:
     /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President



SKYLINER, LLC, a Delaware limited liability company
 
 
 
By:
     /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President



CENTURY KENTUCKY, INC. a Delaware corporation
 
 
 
By:
     /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President







--------------------------------------------------------------------------------




CENTURY MARKETER LLC, a Delaware limited liability company
 
 
 
By:
     /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President









--------------------------------------------------------------------------------








EXHIBIT A


Mt. Holly Purchase Agreement


(attached)




